Smith, C. J.,
delivered the opinion of the court.
This is a motion to docket and dimsiss, and reads as follows:
“Comes the appellee, hy attorneys, and makes known to the court the following: That on the 29th day of May, A. D. 1914, this cause, styled Joseph Lucas, Minor, by Mrs. M. E. (Lucas) Glascoe, Next Friend, v. J. J. Newman Lumber Company, was tried hy a jury in the circuit court of Forrest county, and a verdict in favor of this plaintiff was rendered in the sum of one thous- and two hundred and fifty dollars; that on the 5th day of June, A. D. 1914, the defendant, the J. J. Newman *786Lumber Company, filed its motion for a new trial herein ; that this motion was in due course overruled by the ■court, and on the 7th day of July, A. D. 1914, the defendant, the J. J. Newman Lumber Company, gave notice to the stenographer to transcribe and file his notes in the above cause; that on the 9th day of July, A. D. 1914, the defendant filed an appeal' bond in this' cause for the purpose of perfecting its appeal.' Appellee would further show that, since the filing of the bond .and the giving of the notice in this cause, the stenographer has not filed his notes herein, nor has the time for the filing of same been extended by the trial court, neither has appellant prepared and filed- a bill of exceptions as required by law, all of which is certified to by T. J. Mixon, clerk of the circuit court, which certificate is filed herewith and made Exhibit A to this motion; that since the 7th day of July, A. D. 1914, there have been two calls of the docket for this the second ■district of the supreme court of the state of Mississippi, and that under the law the appellee has been and is being unjustly delayed by reason of the negligence of the appellant herein. Wherefore the appellee moves the •court to docket and dismiss the appeal herein.”
This cause was returnable to this court, under sections 4902 and 4906 of the Code, on the third Monday of January, 1915. Until the return day of a-cause has passed and the clerk of the court in which it was tried has failed to file the record thereof with the clerk of this court, an appellant is not charged with the duty, •of taking any steps to compel the clerk of the trial court to file the record. When the return day • has passed, however, without the record being filed, “it then becomes the duty of the appellant to. seasonably apply to this court for whatever aid he may need to obtain the filing of the record. On his failure so to do, the cause, will be •dismissed, under section 4921 of the Code, if the rights ■of appellee have been thereby prejudiced, unless it fur*787ther appears that appellant was guilty of no negligence in the matter.” Y. & M. V. R. R. Co. et al. v. McCarley, 63 So. 335.
After the filing of this motion, the record, including the stenographer’s transcript of the evidence, was, on February 12th, filed in this court; consequently, appellant’s failure to apply for a certiorari has not resulted In any prejudice to appellee, for it is hardly probable that the issuance of such a writ would have caused the filing of the record at an earlier date. The real ground ■of this motion seems to be that the stenographer in the court below had failed to file his transcript of the evidence. That question, however, does not necessarily arise on a motion to dismiss and, since the record is here, can now only arise on a motion to strike the stenographer's transcript from the record.

Overruled.

OPINION ON MOTION.
'Smith, C. J..
This cause was recently before this court upon a motion to docket and dismiss, which motion was overruled. ■67 So. 216. It now comes on to be heard on a motion ‘to strike the stenog'rapher’s transcript of the evidence from the record. The grounds of the motion are that 'this transcript was filed in the court below after the expiration of the time within which the stenographer was ■required so to do, and that appellee’s counsel were given no opportunity to examine it and obtain the correction of any errors that may exist therein, as provided by paragraph A, Chapter 111, Laws of 1910. Paragraph D'o'f this statute is as follows:
‘‘Provided notice as above is given to the stenographer by the appellant or his counsel within thirty days *788after the conclusion of the term of court, no stenographer’s transcript of his notes shall be striken from the record by thé supreme court, for any reason, unless, it be shown that such notes are incorrect in some material particular, and then only in cases where such notes have never been signed by the trial judge, nor been agreed on by the parties, nor become a part of the record by operation of law,” etc.
The notice herein referred to was duly given the stenographer, and this motion is not accompanied by any showing that the “notes are incorrect in some material particular.” The motion therefore must be, and is, overruled. Mississippi Central R. Co. v. Chambers, 60 So. 562.

Motion overruled.